EXHIBIT 10.23


March 28, 2012


132 West 31st Street Building Investors II, LLC
c/o Savanna Real Estate Fund
10 East 53rd Street, 37th Floor
New York, NY 10022
Attention: Todd Korren & Kevin Hoo


Re:           31 Penn Plaza a/k/a 132 West 31st Street, New York, New York (the
“Building”)


Gentlemen:


Reference is made to that (i) certain Agreement of Lease (the “Lease”) dated as
of December 2, 1998, as amended, between Landlord (as successor-in-interest to
Greeley Acquisition LLC) (“Landlord”) and Merisel Inc. (“Tenant”) for a portion
of the ground floor and the entire 2nd, 3rd and 4th floors of the Building and
(ii) that certain Sublease Conversion and Extension Agreement (“Agreement”)
dated as of November 21, 2011 by and between Landlord and Tenant for the entire
5th floor of the Building.  Capitalized terms used but not defined shall have
the meaning ascribed in the Lease or the Agreement.


Notwithstanding the Expiration Date set forth in the Lease, Tenant hereby offers
and Landlord hereby accepts Tenant’s surrender of (i) the ground floor, (ii) the
entire 2nd floor, (iii) a portion of the 3rd floor and (iv) a portion of the 4th
floor of the Premises (as more particularly described on Exhibit A attached
hereto, the “Surrender Premises”) which shall be effective as of 11:59 PM on
March 30, 2012 (the “Termination Date”), subject in all respects to this letter
agreement.  Notwithstanding anything to the contrary contained in the Lease,
Tenant shall deliver the Surrender Premises to Landlord vacant and broom
clean.  Commencing on the Termination Date, and until Tenant relocates to the
8th Floor pursuant to the New Lease (as hereinafter defined), Tenant shall have
reasonable access (as reasonably agreed to by the principals of Landlord and
Tenant) to (i) the portions of the 3rd floor and 4th floor of the Building that
Tenant shall retain possession of pursuant to the Lease and (ii) and the entire
5th floor of the Building pursuant to the Agreement ((i) and (ii), collectively,
as more particularly described on Exhibit B attached hereto, the “Retained
Premises”).  The Retained Premises shall be surrendered by Tenant to Landlord on
or before September 30, 2012, subject to Section 4(e) of that certain lease
dated March 28, 2012 between Landlord and Tenant (the “New Lease”) (such date,
the “Retained Premises Surrender Date”).  Should Tenant fail to surrender all or
any portion of the Retained Premises on the Retained Premises Surrender Date,
Tenant shall pay to Landlord, as Additional Charges, a fee of Three Thousand One
Hundred Sixty Two and 72/100 Dollars ($3,162.72) per day until the date the
Retained Premises are surrendered by Tenant to Landlord pursuant to the terms of
this letter; provided that if Landlord has not entered into an executed lease
for any portion of the Retained Premises on or before August 1, 2012, the
Retained Premises Surrender Date shall be extended by thirty (30) days for
purposes of this sentence only.
 
 
 

--------------------------------------------------------------------------------

 


In consideration of Landlord’s agreement hereunder to terminate the Lease as of
the Termination Date, Tenant shall pay to Landlord a termination fee equal to
the sum of (x) Fixed Rent and Additional Rent due under the Lease through
December 31, 2012, as described on Exhibit C annexed hereto and (y) Eight
Hundred Fifty  Thousand and 00/100 Dollars ($850,000.00) (collectively, the
“Termination Fee”), which shall be payable as follows: (i) The Fixed Rent and
Additional Rent shall be invoiced and payable by Tenant on a monthly basis and
(ii) the $850,000.00 payment shall be due and payable on or before January 1,
2013.  Landlord and Tenant shall use commercially reasonable efforts to
reconcile all real estate taxes payable (i) with respect to the Surrender
Premises within a reasonable time following the Termination Date and (ii) with
respect to the Retained Premises, within a reasonable time following the
Retained Premises Surrender Date.  Upon Landlord’s receipt of the Termination
Fee (and the subsequent clearing of any check, if applicable), Landlord shall
reduce the letter of credit held by Landlord pursuant to this Lease as more
particularly set forth in Section 18 of the New Lease.  It is expressly agreed
that the letter of credit held by Landlord pursuant to the Lease shall secure
Tenant’s obligations under this letter agreement.


In addition, on the date hereof, Tenant shall pay Landlord a fee in the amount
of One Hundred Twenty Five Thousand and 00/100 Dollars ($125,000.00) (the
“Settlement Fee”), which shall release Tenant in full for any responsibilities
under the Lease and the Agreement with respect to (i) past due water charges
under the Lease and the Agreement through the date hereof and (ii) any costs
associated with Tenant’s restoration obligations with respect to the Surrender
Premises under the Lease and the Agreement.  Provided that the Termination Fee
has been paid, Landlord and Tenant acknowledge that with respect to the Lease
and the Agreement (as opposed to the New Lease), Tenant shall not be charged any
Additional Rent owed through the date hereof, unless such obligation is payable
to a governmental or quasi-governmental authority (including taxes reimbursable
to Landlord) or public utility company.


Commencing on the date hereof through the date of Tenant’s relocation to the 8th
floor, Tenant shall have the right to utilize a dedicated elevator selected by
Landlord (the “Elevator”) at the Building for access to the 3rd, 4th, 5th and
8th floors.  Landlord, will arrange for the Elevator to be programmed to access
all of the 3rd, 4th, 5th and 8th floors; provided that Landlord shall not be
responsible for any costs to cause the Elevator to have access to the 8th floor
of the Building other than removing the sheetrock which currently encloses the
opening of the Elevator on the 8th floor.  The Elevator may be used by Tenant on
a 24/7 basis.  The Elevator may be accessed through either the main Building
lobby on 31st Street or through the Building freight entrance on 30th
Street.  Freight deliveries may be made through the Building’s freight entrance
on 30th Street from 8:00 A.M. through 4:00 P.M. Monday through Friday.  Tenant
must schedule all freight deliveries outside of 8:00 A.M. through 4:00 P.M.
Monday through Friday with Landlord, except for freight transfers between the
3rd, 4th, 5th and 8th floors, which may be made by Tenant at any
time.  Commencing on 12:01 A.M. on October 1, 2012 (or such later date as Tenant
and Landlord agree for purposes of Tenant’s move), Tenant shall surrender the
Elevator to Landlord and employees of Tenant shall be required to access the
Retained Premises through either the Building’s freight elevator or through the
main Building lobby on 31st Street lobby, in either case, by providing proper
identification to the front desk concierge in the main Building lobby.  At all
times commencing from the date hereof, visitors of Tenant must enter the
Building through the 31 Street Building lobby and shall only be permitted to
access the 5th floor.   
 
 
 

--------------------------------------------------------------------------------

 


As of the Termination Date, Landlord shall have full access to the Surrender
Premises for all purposes whatsoever; provided that Landlord shall use
commercially reasonable efforts to minimize any disruption to Tenant’s use and
occupancy of the Retained Premises.  In addition, as of the Termination Date,
Landlord shall have access to the Retained Premises at reasonable times upon
reasonable notice, for purposes of field measurements and surveys in preparation
for marketing the Retained Premises to prospective tenants.


Notwithstanding anything contained herein to the contrary, subject to the terms
of this letter agreement, including the payment of the Termination Fee, the
Lease and the Agreement, as applicable, shall continue in full force and effect
on a floor-by-floor basis unless and until Tenant delivers the entirety of the
2nd, 3rd, 4th and/or 5th floors of the Building, respectively.  For the
avoidance of doubt, the surrendering of a partial floor shall not release Tenant
from any obligation of Tenant pursuant to the terms of the Lease, the Agreement
or this letter agreement unless Landlord recaptures a portion of such floor or
undertakes renovations that materially interfere with Tenant’s use and enjoyment
of the remaining Premises on such floor.  If Tenant shall fail to surrender the
Surrender Premises on or before the Termination Date then the Termination Date
shall be deemed to have not occurred and the Lease shall remain effective and
enforceable against Tenant pursuant to the terms of the Lease (other than with
respect to portions of the Surrender Premises that have been surrendered by
Tenant and accepted by Landlord).


Upon Tenant’s timely surrender of the Surrender Premises on the Termination
Date, provided Tenant is not in default of any obligations under the Lease
through the Termination Date, the parties shall execute mutual releases of their
respective obligations under the terms of the Lease with respect to the ground
floor and the entire 2nd floor only and any obligations which expressly survive
the expiration of the Lease, with the exception of Tenant’s financial
obligations under this letter agreement, which shall remain in full force and
effect.  Upon Tenant’s timely surrender of the Retained Premises, provided
Tenant is not in default of any of its remaining obligations under the Lease or
the Agreement through the Retained Premises Surrender Date, the parties shall
execute mutual releases of their respective obligations under the terms of the
Lease with respect to the entire 3rd floor, the entire 4th floor and the entire
5th floor, with the exception of Tenant’s financial obligations remaining under
this letter agreement, which shall remain in full force and effect until fully
paid.  The entry of Tenant into the New Lease shall not extend any obligation of
Tenant under the Lease.


Kindly signify your agreement to the terms of this letter agreement by signing a
copy of this letter below and returning it to us with an original signature by
regular mail.
 
 
 

--------------------------------------------------------------------------------

 



  Sincerely yours,    
MERISEL INC.
         
 
By:
/s/ Victor Cisario         Name: Victor Cisario       Title:  Chief Financial
Officer          

                                
                                                                                      

Agreed To:


 
132 WEST 31ST STREET BUILDING INVESTORS II, LLC, a Delaware limited liability
company

     
By:
/s/ Christopher Schlank       
Name: Christopher Schlank
   
Title: Manager
       

                                                  
 
 

--------------------------------------------------------------------------------

 


 
March 28, 2012


132 West 31st Street Building Investors II, LLC
c/o Savanna Real Estate Fund
10 East 53rd Street, 37th Floor
New York, NY 10022
Attention: Todd Korren & Kevin Hoo


Re:           31 Penn Plaza a/k/a 132 West 31st Street, New York, New York (the
“Building”)


Gentlemen:


Reference is made to that certain Agreement of Lease (the “Lease”) dated as of
December 2, 1998, as amended, between Landlord (as successor-in-interest to
Greeley Acquisition LLC) (“Landlord”) and Merisel Inc. (“Tenant”) for a portion
of the basement of the Building.  Capitalized terms used but not defined shall
have the meaning ascribed in the Agreement.


Notwithstanding anything to the contrary in the Agreement, the Expiration Date
(as such term is defined in the Agreement) shall be deemed to be December 31,
2012; provided, that Landlord may accelerate the Expiration Date to any date
subsequent to the date hereof upon not less than thirty (30) days written notice
to Tenant.  It is expressly acknowledged and agreed that Tenant shall remain
responsible for all charges under the Agreement through the Expiration Date or
such earlier date that the Agreement is terminated.  Kindly signify your
agreement to the terms of this letter agreement by signing a copy of this letter
below and returning it to us with an original signature by regular mail.



  Sincerely yours,    
MERISEL INC.
         
 
By:
/s/ Victor Cisario         Name: Victor Cisario       Title:  Chief Financial
Officer          

                                
                                               



Agreed To:
 
132 WEST 31ST STREET BUILDING INVESTORS II, LLC, a Delaware limited liability
company

     
By:
/s/ Christopher Schlank       
Name: Christopher Schlank
   
Title: Manager
       

                                                  